Citation Nr: 0619182	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right ear infection. 

3.  Entitlement to service connection for tinnitus.

4.  What evaluation is warranted for bilateral plantar 
fasciitis with residuals of an arthroplasty on the right 
foot, hammer toe deformity on the third digit of the left 
foot, and plantar flexed third metatarsal right foot 
(bilateral foot disability), from October 10, 2001?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April and August 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In April 2002, the veteran was initially granted service 
connection and separate 10 percent evaluations under 38 
C.F.R. 4.71a, Diagnostic Code 7819-7806 for bilateral plantar 
fasciitis, and 38 C.F.R. § 4.71a, Diagnostic Code 5278 for a 
right foot condition with pes cavus and pain.  Subsequently, 
a May 2003 decision review officer decision determined that 
his bilateral foot conditions should be rated together under 
38 C.F.R. 4.71a, Diagnostic Code 5278, and assigned a 30 
percent disability rating from October 10, 2001.  The Board 
finds no reason to dispute this characterization.

The record raises the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In May 2005, a VA 
podiatrist examining the veteran noted the appellant's report 
that, as a consequence of his foot condition, he has been 
unemployed since 2001.  This suggests the possibility that 
the claimant is permanently and totally disabled due to his 
now service-connected foot bilateral foot disability.  The 
issue of a claim of entitlement based on TDIU, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original  
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
what rating should be assigned the bilateral foot disability 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.  The Board has therefore 
characterized the rating question as noted on the title page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  There is no medical evidence showing that either a right 
ear hearing loss, tinnitus, or residuals of a right ear 
infection are related to the veteran's military service.

2.  Since October 10, 2001, the veteran's bilateral foot 
disability has not been manifested by marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and a marked varus deformity.


CONCLUSIONS OF LAW

1.  Neither tinnitus, nor a right ear hearing loss, nor 
chronic residuals of a right ear infection were incurred or 
aggravated during active duty service, and a right ear 
sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.655, 3.385 (2005).

2.  The criteria for an evaluation of 50 percent schedular 
rating for bilateral foot disability have not been met.  38 
U.S.C.A. 1155, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 
3.159, 3.326, 4.7, 4.71a, Diagnostic Code 5278 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March and June 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
service connected foot disorder or, in the matter of the 
service connection claims here under review, a disability 
rating as well.  The failure to provide notice of the type of 
evidence necessary to establish the aforementioned effective 
dates and disability ratings is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  Simply 
put, there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.  

Service Connection Claims for a Right Ear Hearing Loss and 
for Residuals of a Right Ear Infection

The veteran claims entitlement to service connection for a 
right ear hearing loss and for residuals of a right ear 
infection.  The RO denied service connection for these claims 
because of the lack of a causal link to military service or 
military noise exposure.  The Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 C.F.R. § 3.303(d).  

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory  
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000,  
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, pertinent laws and regulations provide that a 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 and Supp. 2005)); 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints or findings 
pertaining to tinnitus.  They do include an April 1967 
complaint of an inability to hear out of the right ear.  
Following an examination the veteran was diagnosed with right 
external otitis.  

Evidence in the claims file indicates that the veteran had a 
severe right ear infection that required hospitalization in 
April and May 1967.  His separation examination dated in 
September 1967 indicated hearing within normal limits between 
250 and 4000 Hertz.  

At an August 2002 VA audiological examination the examiner 
noted that tinnitus was not present.  Audiometric studies 
were negative for a right ear hearing loss as that term is 
defined by VA at 38 C.F.R. § 3.385. 

The veteran has reported that he had post-service noise 
exposure working in a machine shop.  Private ear, nose, and 
throat (ENT) medical records dated in May 2004 suggested that 
hearing loss in the right ear meets the minimal regulatory 
requirements found in 38 C.F.R. § 3.385 to qualify as a 
disability.  

On remand in December 2004, the veteran was afforded a VA 
examination to determine if any current hearing loss or 
residuals of a right ear infection were related to service.

At a May 2005 VA examination, the audiologist who conducted 
the pure tone and speech recognition tests diagnosed normal 
hearing through 4000 Hertz with a sloping to a moderate 
hearing loss thereafter.  Word recognition scores of 100 
percent for each ear were judged to be excellent.  The 
veteran denied complaints pertaining to tinnitus or aural 
fullness in his left ear, but did report right ear ringing 
tinnitus and humming.  Following the examination the examiner 
stated that tinnitus was not present.  

The examiner opined that the test results, amounting to 
mild/moderate high frequency sensorineural hearing loss, did 
not suggest a hearing loss that could be attributed to an 
inservice ear infection or military noise exposure.  The 
examiner concluded, based on the separation examination 
indicating normal hearing in both ears at discharge, that it 
was not likely that the veteran's current hearing loss was 
the result of military noise exposure or his inservice 
history of ear infections.  The veteran's claims file was 
reviewed by the examiner in June 2005, but no change was made 
to the May 2005 opinion.

Significantly, the record does not include a medical opinion 
in favor of a relationship between either a right ear hearing 
loss or residuals of a right ear infection and the veteran's 
military service.  Moreover, given the lapse of time between 
the veteran's December 1967 separation from military service 
and his first being diagnosed with mild to moderate bilateral 
sensorineural hearing loss in August 2002, the Board finds no 
continuity of symptomatology.  38 C.F.R. § 3.303.  Likewise, 
the presumptions found at 38 C.F.R. §§ 3.307, 3.309 do not 
help the veteran because the record is negative for a 
compensably disabling right ear sensorineural hearing loss 
within one year of separation from active duty.  Finally, on 
examination in August 2002 and May 2005, tinnitus was found 
to not be present. 

Given this evidentiary picture, the preponderance of the 
evidence is against finding that either right ear hearing 
loss or residuals of a right ear infection are related to his 
military service.  Further, in the absence of competent 
evidence of a current disability there is no basis upon which 
to grant service connection for tinnitus. 

The claims are denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Increased Rating Claim for a Bilateral Foot Disability

The veteran claims entitlement to a higher disability 
evaluation for his bilateral foot disability.  The RO denied 
this claim because the disability is not manifested by marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and a marked 
varus deformity.  The Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson. 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005) require consideration 
of functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  See DeLuca v. Brown, 8 Vet. App.  
202 (1995). 

The veteran's bilateral pes cavus is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5278.  The schedular criteria under this regulation provides 
for a maximum 50 percent disability rating when there is a 
bilateral marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
a marked varus deformity.  

At an April 2002 VA examination the veteran complained of 
bilateral foot pain.  He had chronic pain with weight 
bearing, as well as burning and heal pain bilaterally. 
Physical examination revealed onychomycosis bilaterally with 
old surgical scars bilaterally to right and left hallux,  
Hammer toes were prominent at the third digit of the left 
foot; the third metatarsal on the right plantar flexed; there 
was tenderness to palpation in both calcaneus without 
evidence of edema, erythema, or symptoms of gout.  The 
pertinent diagnoses were hallux valgus bilaterally; a history 
of bunionectomy bilaterally; arthroscopy/arthroplasty of the 
fourth right toe, inactive; hammer toe to the third left 
digit, chronic and stable; plantar flex third right 
metatarsal, stable; and chronic bilateral plantar fasciitis 
due to the chronic foot pain and plantar fasciitis.  The 
examiner noted that chronic pain caused increased discomfort 
with weight-bearing.  The examiner opined that the veteran 
was limited to finding other types of employment due to his 
chronic pain.

At the VA examination of May 2005, the veteran complained of 
constant bilateral pain that occasionally awakens him from 
sleep, as well as bilateral foot stiffness.  He avoided 
prolonged standing and walking, did not run or jog, and 
limited his activities to light yard work due the uneven 
surface of his yard.  Severity of pain on a scale of 1 to 10 
was 7 "on a good day," and 10 with a one-hour walk and 
cold, humid weather.  There was, however, no additional loss 
of range of motion reported with this 10/10 pain.  

Examination of the right foot revealed a well-healed 
bunionectomy scar, about 6 centimeters.  The second, third 
and fourth toes essentially fixed at zero degrees with 
minimal movement at MTP (metatarsophalangeal) and 
(interphalangeal) IP joints.  There was a 15-degree lateral 
angulation of the big toe; and the first MTP being tender to 
touch.  There was right big toe minimal plantar flexion; zero 
to 10 dorsiflexion with pain at the end; and minimal movement 
of the right second to fourth toes.  

Examination of the left foot revealed a well-healed 
bunionectomy scar, about 5 centimeters; hammer toe 
deformities in the third and fourth toes; a 10-degree lateral 
angulation of the big toe; and the first MTP was tender to 
touch.  There was left big toe 0-20 dorsiflexion and 0-10 
plantar flexion with pain at the ends.  The left third and 
fourth toes had minimal MTP and IP movements.

The May 2005 VA examiner found no additional loss of range of 
motion due to fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  No edema, 
instability, or weakness was discerned.  There was, however, 
bilateral first MTP tenderness on palpation.  The veteran's 
gait was slightly limping on weight-bearing.  There were 
callosities in the balls of both feet, which were tender to 
palpation.  No super-infection was noted.  The veteran had 
difficulty with tip-toe and heel gait, as well as with 
squatting.

The May 2005 VA examiner's diagnosis was bilateral hallux 
valgus with a history of bunionectomy; right second, third, 
and fourth toes with hammer toe deformities with a history of 
arthroplasty; left third and fourth toes with hammer toe 
deformities; and bilateral degenerative joint disease of the 
first MTP joints.

Upon a review of the evidence, the Board finds that the 
veteran does not suffer from marked contraction of plantar 
fascia with dropped forefoot or from all toes being hammer 
toes.  Neither very painful callosities nor a marked varus 
deformity is shown.  On the basis of such, the veteran's 
disability does not approximate the criteria for a 50 percent 
evaluation.  The examiner noted, however, that as to 
functional impairment, while chronic pain was reported, 
weakness and an additional loss of range of motion were not 
objectively evident.  Furthermore, while the veteran reported 
that his bilateral foot disability caused limited mobility, 
there was no evidence that foot pain caused disuse atrophy or 
incoordination.  38 C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's bilateral foot 
disability warrants a 50 percent disability rating.
 
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert.

The claim is denied. 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to VA or the claimant's personal hearing 
testimony.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Therefore, the Board may not assign these 
opinions any evidentiary weight. 




ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for residuals of a right 
ear infection is denied.

A rating greater than 30 percent for service-connected 
bilateral foot disability is denied. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


